Dear Mr. Sprick:
This letter is in response to your question asking:
         Can a county hospital, organized under Sections 205.160, et seq., enter into a contract with a private physician for the operation of an out-patient clinic within the confines of the county hospital?
You also state:
         The Board of Trustees of Keller Memorial Hospital, a county hospital organized under Sections 205.160, et. seq., wishes to know if they can enter into a contractual arrangement with a private physician for the operation of an out-patient clinic in the confines of the hospital. The hospital would provide the space, equipment, utilities, and supplies for operation of the clinic and would handle all accounting, billing and collection for professional services. The physician would provide medical services to patients seeking treatment in the clinic. The revenues derived from operation of the clinic would be divided between the hospital (25%) and the physician (75%). A copy of the proposed agreement is attached hereto in its entirety. (Exhibit `A')
It is our view that the question you pose comes within the conclusions we reached in Att'y Gen. Ops. Nos. 80 dated March 25, 1980, and 157 dated August 9, 1979, both of which were directed to you, as well as Opinion No. 224, dated August 20, 1968, to Graham, of which you have a copy.
We know of no authority for such an agreement. You have also advised us that the type of arrangement sought to be entered into is presently undertaken in several communities throughout Missouri. We do not believe that such agreements are authorized by Missouri law. However, you may wish to seek a declaratory judgment to obtain a court ruling regarding this question or to seek appropriate legislation.
Very truly yours,
                                  JOHN ASHCROFT Attorney General